Continuation of 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

Applicant submits, "Kastanos does not disclose a substantially planar insulating layer having rounded outer edges, at least a portion of the insulating layer configured to be a freestanding elongated core ex vivo and to transition to a non-freestanding elongated core in vivo, the transition being responsive to absorption of fluid by at least a portion of the insulating layer, as recited in claim 1. Rather, Kastanos discusses 'temporal flexibility' where 'the sensor body regains its flexibility after the tip dissolves away from the sensor body.' Kastanos at [0014]. As discussed during the Examiner Interview noted above, the dissolving of the tip of Kastanos does not teach, disclose, nor otherwise render obvious Applicant's claimed portion of the insulating layer configured to be a freestanding elongated core ex vivo and to transition to a non-freestanding elongated core in vivo, the transition being responsive to absorption of fluid by at least a portion of the insulating layer, as recited in claim 1" (Remarks, pg. 6, emphasis in original). 
Kastanos is not relied upon alone to teach the above-noted feature. As discussed during the interview, the examiner agreed that Kastanos alone does not disclose the same mechanism for transitioning between a rigid or freestanding (e.g., sufficiently rigid enough for tissue penetration without a separate introducer) and a flexible or non-freestanding (e.g., sufficiently flexible for increased comfort in vivo) as the present application. This is acknowledged in the rejection of record (see Final Office Action, pg. 6). However, during the interview, the examiner explicitly referred Applicant's Representative to the Simpson reference, which is relied upon in the rejection of record, for teaching/suggesting this proposed modification to Kastanos. Specifically, as noted in the rejection of record, Kastanos teaches and/or suggests an analyte sensor that is freestanding ex vivo to permit insertion of the sensor without the use of a separate device (e.g., introducer) that transitions to non-freestanding in vivo for increased patient comfort. Kastanos discloses this is etc.) while increasing patient comfort in vivo. Accordingly, Simpson discloses an alternate/additional means or method by which to achieve the transition between a rigid/freestanding sensor body and a flexible/non-freestanding sensor body in order to facilitate direct insertion of the sensor (i.e., without a separate needle/introducer) while increasing comfort during sensor user, and/or suggests the claimed configuration is a simple substitution of one known means/method for providing the sensor with a temporal rigidity for another to yield no more than predictable results. See MPEP 2143(1)(B). In view of the above, the prior art rejections of claims 1, 8, 10-11, 15-18 and 20-24 have been maintained. 



/Meredith Weare/Primary Examiner, Art Unit 3791